Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, drawn to a starch-based material for forming a biodegradable component in the reply filed on 4/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is confusing as to what is meant by the additive comprising more of the starch-based material by weight than the unexpanded heat-expandable thermoplastic microspheres.  Does Applicant want to convey that the content of the additive is higher than the content of the unexpanded heat-expandable thermoplastic microsphere in the starch-based material? 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/153653 (hereinafter “WO’653”) in view of Gregorova et al. (hereinafter “Gregorova”), “Characterization of Different Starch Types for their Application in Ceramic processing,” Journal of the European Ceramic Society 26, 2006, 1301-1309.  
WO’653 discloses a bio-degradable foamable material obtained from a composition comprising starch, a biodegradable polyester, a plasticizer and a foaming agent (page 4).  The starch is derived from corn starch or potato starch (page 5).  The foaming agent comprises unexpanded heat-expandable thermoplastic microspheres (page 10).  The composition contains starch in an amount of at least 85 wt% of the polymer composition (page 31).  The composition contains 4.8 wt% of unexpanded heat-expandable thermoplastic microspheres with an average particle size of 80 microns (table 4).  
WO’653 does not explicitly disclose the corn starch having an amylose content of less than 70% by weight. 
Gregorova, however, teaches five commonly available starch types: wheat, corn, potato, tapioca and rice, each having different amylose contents, particle sizes and thus pore size distributions for their application in ceramic processing.  In particular, the wheat starch has an amylose content of from 25-30 wt% (table 1).  This is within the claimed range. 
Both WO’653 and Gergorova are concerned with starch and a content of amylose thereof.  As such, they are in analogous arts.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the corn starch disclosed in WO’653 having an amylose content of 25-30% in view of its low cost and readily availability.  Gregorova provides necessary details to practice the invention of WO’653.  
As to claims 2-4, WO’653 discloses that the composition comprises 4.8 wt% of unexpanded heat-expandable thermoplastic microspheres with an average particle size of 80 microns (table 4).  
As to claim 5, WO’653 discloses that the plasticizer comprises tributyl citrate or acetyl tributyl citrate and each of which is an etherification additive (pages 8 and 9).  

    PNG
    media_image1.png
    1062
    1920
    media_image1.png
    Greyscale


As to claim 6, the composition comprises 5 to 15 wt% of the tributyl citrate plasticizer (page 6).  The composition also contains 4.8 wt% of unexpanded heat-expandable thermoplastic microspheres with an average particle size of 80 microns (table 4).  
As to claim 7, Gregorova discloses that the wheat starch has an amylose content of 25-30 wt% (table 1).  

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO’653) in view of Gregorova as applied to claim 1 above, further in view of US 2007/0142485 to Nordin et al. (hereinafter “Nordin”).    
Neither WO’653 nor Gregorova discloses the unexpanded heat-expandable thermoplastic microspheres comprising a high elongation copolymer of acrylic.  There is no teaching or suggestion that the foaming agent comprising a combination of unexpanded and expanded heat-expandable thermoplastic microspheres. 
Nordin, however, discloses a composition comprising a polymeric resin and foaming agent comprising unexpanded, expanded heat-expandable microspheres or a combination thereof (abstract, and paragraph 23).  The microspheres comprise a polymer shell formed from an acrylic copolymer or a vinyl acetate (paragraph 24).  
WO’653 and Nordin are directed to a composition comprising a polymeric resin and heat-expandable polymeric microspheres incorporated therein as a foaming agent to reduce the density of the polymeric resin.  WO’653 and Nordin are in analogous arts in the chemical sense.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the heat-expandable microspheres comprising a polymer shell formed from an acrylic copolymer for those comprising a polymer shell formed from a vinyl acetate because the acrylic copolymer and the vinyl acetate have been shown in the art to be recognized equivalent polymer shells for the heat-expandable microspheres and the selection of these known equivalents to be used as polymer shells for the heat-expandable microspheres will be within the level of the ordinary skill in the art.  
	
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a blend of unexpanded and expanded microspheres for unexpanded microspheres as the foaming agent because the unexpanded microspheres, expanded microspheres or a combination thereof have been shown in the art to be recognized equivalent foaming agents for the composition and the selection of these known equivalents to be used as foaming agents for the composition will be within the level of the ordinary skill in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,285,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent No. 11,285,650 fully encompass the claims of the present invention.

Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,285,650 as applied to claim 1 above, further in view of Nordin.    
The claims of the U.S. Patent No. 11,285,650 do not teach the starch-based material comprising a blend of unexpanded and expanded heat-expandable thermoplastic microspheres. 
Nordin, however, discloses a composition comprising a polymeric resin and foaming agent comprising unexpanded, expanded heat-expandable microspheres or a combination thereof (abstract, and paragraph 23).  The microspheres comprise a polymer shell formed from an acrylic copolymer or a vinyl acetate (paragraph 24).  
WO’653 and the U.S. Patent No. 11,285,650 are directed to a composition comprising a polymeric resin and heat-expandable polymeric microspheres incorporated therein as a foaming agent to reduce the density of the polymeric resin.  WO’653 and Nordin are in analogous arts in the chemical sense.  
	
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a combination of unexpanded and expanded microspheres for unexpanded microspheres because the unexpanded microspheres, expanded microspheres or a combination thereof have been shown in the art to be recognized equivalent foaming agents for the composition and the selection of these known equivalents to be used as foaming agents for the composition will be within the level of the ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788